Lord, J.
Municipal corporations have some duties which they are by law required to perform. One of such duties to be performed by a town is the construction of such way within its limits as shall be laid out by the county commissioners. This duty any town may perform by the employment of agents to execute the work. That is exactly what the town of Randolph did in this case. That town built the road, and Pike was simply its agent. The fact that a corporation must act by means of personal agencies does not substitute the agent for the corporation.
No question arises in this case as to whether a town may be responsible for the careless act of an officer of the town who is by law required to be chosen, and whose duties are defined by law. In such cases, the corporation has no control of. his tenure of office, nor as a rule has it any authority to direct the mode in which his duties shall be performed. White v. Phillipston, 10 Met. 108. Walcott v. Swampscott, 1 Allen, 101. Hafford v. New Bedford, 16 Gray, 297.
In this case, the town voted to build the road, and that it *477should be done under the direction of the selectmen of the town. It was not as selectmen that the law imposed upon them the duty of building the road themselves, or having it built under their direction. For this purpose, they were servants or agents, and not officers, of the town; and it was as the servants and agents, and not as officers, of the town, that they employed Pike to do the work. Pike does not appear to have been even a contractor. He was certainly not doing the work upon his own account, nor was he doing it for the selectmen. The selectmen had no interest in the matter except the common interest of members of the corporation, and as they happened to be employed, instead of some other agents, to superintend the work.
It is, however, too well settled for discussion, in this Commonwealth, that municipal corporations, in doing work in pursuance of a municipal duty, are bound to the exercise of reasonable care, and are responsible for injuries done by their servants in consequence of their negligent or unskilful conduct in the execution of such work. Anthony v. Adams, 1 Met. 284, 285. Perry v. Worcester, 6 Gray, 544, 547. Emery v. Lowell, 104 Mass. 13. Merrifield v. Worcester, 110 Mass. 216, 221. Murphy v. Lowell, 124 Mass. 564.
The rulings upon this subject were sufficiently favorable to the defendant town. Exceptions overruled.